              Case 2:21-cv-00287-JCC Document 18 Filed 03/23/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    CECILE A. BROWN,                                    CASE NO. C21-0287-JCC
10                           Plaintiff,                   ORDER
11            v.

12    UNITED STATES OF AMERICA, et al.,

13                           Defendants.
14

15          This matter comes before the Court sua sponte. The Court understands that Ms. Brown
16   has been calling the Clerk’s Office, the Courtroom Deputy, and Chambers multiple times each
17   day for the past several weeks. Her most recent calls appear to be intended to pressure the
18   Clerk’s Office to issue a summons because she filed an amended complaint last week. However,
19   because Ms. Brown is proceeding in forma pauperis, the Court is reviewing her amended
20   complaints under 28 U.S.C. § 1915(e). See Sherman v. Washington, 2020 WL 1445753, slip op.
21   at 2 (W.D. Wash. 2020) (“After granting a request to proceed IFP, the court must screen the
22   complaint pursuant to 28 U.S.C. § 1915(e).”). Until that review is complete, the Clerk’s Office
23   will not issue a summons.
24          The Court has many cases, and calling the Clerk’s Office, Chambers, and the Courtroom
25   Deputy will not expedite the Court’s review under § 1915. Local Civil Rule 7(b)(5) explains that
26   the Court endeavors to decide motions within 30 days of the date they are ready for the Court’s


     ORDER
     C21-0287-JCC
     PAGE - 1
               Case 2:21-cv-00287-JCC Document 18 Filed 03/23/21 Page 2 of 2




 1   consideration, and the Court applies a similar standard to § 1915 review. Ms. Brown’s amended

 2   complaints were filed, at the earliest, six days ago. (See Dkt. Nos. 16, 17, 18.) Accordingly, the

 3   Court ORDERS Ms. Brown to refrain from calling the Clerk’s Office, Chambers, or the

 4   Courtroom Deputy to request the issuance of a summons or for the purpose of checking on the

 5   status of the Court’s § 1915 review until April 16, 2021.

 6

 7          DATED this 23rd day of March 2021.




                                                           A
 8
 9

10
                                                           John C. Coughenour
11                                                         UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0287-JCC
     PAGE - 2
